Name: Commission Regulation (EEC) No 2932/87 of 30 September 1987 amending Regulation (EEC) No 2353/87 in respect of certain detailed rules applying to the compulsory distillation provided for in Article 35 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: prices;  agricultural activity
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278/45 ­ COMMISSION REGULATION (EEC) No 2932/87 of 30 September 1987 amending Regulation (EEC) No 2353/87 in respect of certain detailed rules applying to the compulsory distillation provided for in Article 35 of Regulation (EEC) No 822/87 ­ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, , Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 35 (8) thereof, Whereas Commission Regulation (EEC) No 2353/87 (3) set the prices and aids for the distillation provided for in Article 35 of Regulation (EEC) No 822/87 ; whereas a check has shown that certain errors were made when the Regulation was published ; whereas these errors must be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2353/87 is hereby amended as follows : 1 . Article 5 ( 1 ) is replaced by the following : ' 1 . The price to be paid by the distiller to the producer for marc, lees and for any wine delivered for distilla ­ tion , hereinafter called "the buying-in price for wine delivered for distillation", shall be 1,03 ECU per % vol per hectolitre of alcohol contained in the products . If the products delivered were obtained from grapes produced in Spain the price shall be 0,70 ECU.' 2 . The first subparagraph of Article 9 (2) is replaced by the following : The price to be paid by the intervention agency to the distiller is fixed vis-d-vis the prices indicated in Article 5 ( 1 ) at 1,70 and 1,36 ECU per % vol alcohol per hectolitre respectively.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 26 . (3) OJ No L 213 , 4 . 8 . 1987, p. 22.